EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carlo Spagnolo on 12/20/2021.

The application has been amended as follows: 
Amend claims 14 and 17-26. (See below).
Cancel claims 15 and 16.

Claim Amendments
Claim 14:
A captive screw spray nozzle comprising a screw that will retain the spray nozzle on a support, said screw comprising a screw head cooperating with a retaining element, fixed to the spray nozzle, and forming a stop retaining the screw captive on the spray nozzle during assembly of said spray nozzle, 
wherein the screw head comprises a collar or a groove, the retaining element retaining the screw at said collar, and wherein the spray nozzle also comprises a spray nozzle body and an orientation plate, the retaining element and the orientation plate being held together by a fixed connection. 

Cancel claims 15 and 16.

Claim 17:
The captive screw spray nozzle according to claim [[16]]14, wherein the spray nozzle body comprises a metal ring in which there is an axial channel in which the screw is engaged, and the orientation plate comprises a hole in which the spray nozzle body is inserted. 

Claim 18:
The captive screw spray nozzle according to claim [[16]]14, wherein the retaining element and the orientation plate form a single-piece element. 

Claim 19:
The captive screw spray nozzle according to claim [[16]]14, wherein the retaining element comprises at least one clip projecting from an upper face of the orientation plate, the clip comprising a protuberance at a free end arranged to form the stop that will retain the screw captive to the spray nozzle. 

Claim 20:
The captive screw spray nozzle according to claim 19, wherein the orientation plate also comprises two side plates for protection of the clip, projecting from the upper face of the orientation plate and arranged on each side of the clip. 

Claim 21: 
The captive screw spray nozzle according to claim [[16]]14, wherein the screw is offset from the body of the spray nozzle, and wherein the retaining element comprises a fork forming the stop that will retain the screw captive to the spray nozzle, said fork comprising two arms connected to each other through a base, and surrounding the screw head. 

Claim 22:
The captive screw spray nozzle according to claim 21, wherein the retaining element also comprises a fastening section inserted in a lateral slide formed in the orientation plate. 

Claim 23: 
The captive screw spray nozzle according to claim [[16]]14, wherein the screw is offset from the spray nozzle body, and wherein the retaining element comprises an annular element inside which the screw head is engaged, forming the stop that will retain the screw captive to the spray nozzle. 

Claim 24: 
The captive screw spray nozzle according to claim 23, wherein the orientation plate comprises two lateral tabs, and wherein the retaining element also comprises two beams extending from the annular element along two diametrically opposite directions, each of the two beams comprising a free end at which a clip is arranged, each cooperating with one of the two lateral tabs to make the fixed connection between the orientation plate and the retaining element. 

Claim 25: 
The captive screw spray nozzle according to claim 23, wherein the orientation plate comprises a lateral tab, said tab, the screw and the spray nozzle body being aligned, and wherein the retaining element also comprises two beams extending from the annular element along two diametrically opposite directions, one of the two beams comprising a free end at which there is a clip cooperating with the lateral tab, the other beam also having a free end at which there is an attachment fork cooperating with a circumferential groove formed on an external surface of the spray nozzle body. 

Claim 26:
The captive screw spray nozzle according to claim [[16]]14, wherein the screw is offset from the spray nozzle body, and wherein the retaining element comprises an annular section adapted to be laterally engaged to the screw and forming the stop that will retain the screw captive to the spray nozzle.

Allowable Subject Matter
Claims 14 and 17-26 are allowed.
Claims 1-13, 15, and 16 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd